Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Rejection of claims 1-7, 10-17, 19 and 21 under 35 USC 112(b) has been withdrawn in response to amended claims 1 and 11 submitted on 02/16/2022.

Response to Arguments
Applicant’s arguments, filed 02/16/2022, with respect to claims 1 and 11 have been fully considered and are persuasive.

Passot does not teach amended claims alone or in combination with Song, specifically:

capturing, using the image acquisition device, a first two-dimensional image of an entity object when the mobile robot is at a first position on a moving plane;
determining, using the image acquisition device, a first projected image of the entity object, wherein the first projected image is a projection of the first two-dimensional image on the moving plane;
capturing, using the image acquisition device, a second two-dimensional image of the entity object when the mobile robot is at a second position on the moving plane;
determining, using the image acquisition device, a second projected image of the entity object, wherein the second projected image is a projection of the second two-dimensional image on the moving plane;
determining a first angle between a first direction pointing from the first position to projection of the entity object on the moving plane and a moving direction pointing from the first position to the second position, based on the first projected image;
determining a second angle between a second direction pointing from the second position to the projection of the entity object and the moving direction, based on the second projected image;
determining a position of projection of the entity object on the moving plane based 
the first angle, the second angle, the first position and the second position
 determining the navigation route based on the position of the projection of the entity object on the moving plane.

No art was found in further search that teaches or suggests or renders obvious the above
limitations in combination with the other elements of the claim.

Therefore claims 1 and 11 are deemed novel, and rejections of claims 1, 11 and their dependent claims has been withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.
Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664